Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-7 and 14-17 directed to species II-IV non-elected without traverse by the applicant in the response filed on 12/23/2020.  Accordingly, claims 4-7 and 14-17 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 8-11, 13 and 18-20 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a voice information processing apparatus and a recording medium storing a program that can receive a user's question and provide enough information to the user as an answer to the question, and further can provide the information in a mode easily available to the user.
Claims 1 and 11 identify the uniquely distinct features of “wherein the state information includes schedule information on a user schedule, and the hardware processor: calculates a required output time once the answer information is output by voice; calculates a listening-possible time based on the schedule information; and the required output time being longer than the listening-possible time, selects an output mode different from the voice output mode as the output mode of the answer information” (claim 1). Claim 11 is a computer readable medium version and recites similar features. 



These prior arts teach taking into account that for delivering a voice response in English versus Japanese language is given shortened pattern and time and also taking user’s schedule into account while delivering an answer but fail to explicitly teach the limitations such as currently recited into the independent claims such as calculating a required output time once the answer information is output by voice and calculating a listening-possible time based on the schedule information and when the required output time is longer than the listening-possible time, selects an output mode different from the voice output mode.
Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 11 obvious.
It follows that claims 3, 8-10, 13 and 18-20 are then inherently allowable for depending on allowable base claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672